DETAILED ACTION
This is in response to amendment to application no. 16/802,385 filed on July 29, 2022.
Claims 1-23 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 22, 2022 was filed after the mailing date of the Non-Final Rejection on May 5, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 22 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Drolet et al (US Pub 2018/0292713).
In re claim 22, Drolet et al discloses an electronic device comprising: a support structure (i.e. substrate(s)); and a display supported by the support structure, the display having: pixels configured to emit light (i.e. see at least paragraph 0005), a light recycling layer (i.e. 164) that overlaps the pixels (i.e. see at least paragraph 0082), and an absorptive polarizer (i.e. 154C) that overlaps the pixels (i.e. see at least paragraph 0081), wherein at least a portion of the emitted light passes through the light recycling layer and the absorptive polarizer (i.e. see at least Figures 7, 12-21).
In re claim 23, Drolet et al discloses wherein the support structure comprises a head-mounted support structure (i.e. see at least paragraph 0031), and wherein the light recycling layer is interposed between the absorptive polarizer and the pixels (i.e. see at least Figure 18).

Response to Arguments
Applicant's arguments filed July 29, 2022 have been fully considered but they are not persuasive.
In response to applicant’s argument that “the rejection reasoning fails to evidence anticipation of the display having ‘a light recycling layer that overlaps the pixels,’ and ‘an absorptive polarizer that overlaps the pixels,’ as claimed,” the Examiner asserts that Drolet et al does disclose these features. For example, Drolet et al discloses a light recycling layer (i.e. 164) that overlaps the pixels (i.e. see at least paragraph 0082) and an absorptive polarizer (i.e. 154C) that overlaps the pixels (i.e. see at least paragraph 0081). The in-cell polarizer 154C is being characterized as the claimed absorptive polarizer as applicants have not distinguish how their absorptive polarizer is any different from the Drolet’s in-cell polarizer. Furthermore, even though the in-cell polarizer 140 recited in paragraphs 0065 and 0067 in Drolet may not appear in the same Figures as the filter layer 164, Drolet does show in-cell polarizer 154C in the same figure as filter 164 as shown in at least Figures 17 and 18. Thus, the claimed invention is not patentably distinguishable over Drolet et al.

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The examiner’s statement of reasons for allowance previously recited in the Office Action mailed February 17, 2022 is hereby incorporated by reference.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY HO whose telephone number is (571)270-1432. The examiner can normally be reached 9AM - 5PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANTHONY HO/Primary Examiner, Art Unit 2817